Title: From James Madison to James Monroe, 17 September 1806
From: Madison, James
To: Monroe, James



Sir,
Department of State September 17: 1806.

In my letter of the 22d. of April 1804 I referred you to a previous one to Mr. Gore, in which he was instructed to settle with the British Government for the captures by the United States on the Commission under the 6th. Article of the British Treaty and to pay the balance due to them.  No information having been received that this affair has been settled, it has been found convenient to reimburse, with as much of this balance as may be necessary, the British Government for the payment they made to the Agent of the United States in the case of the cargo of the ship Olive Branch, Van Leuresneigh.  For it appears that this Cargo was not the property of those to whom the award was made, but of some French persons in the Island of St. Domingo, who without authority cloaked the shipment in the name of a Citizen of the United States, Mr. Ambrose Vasse of Philadelphia.  The amount received by Mr. Erving is stated to be £3043.13.10, from which is to be deducted £33.16.10 retained for expenses incurred by the United States.  In this act of justice, the British Government will be sensible that the part taken by the Agent of the United States by making the claim was the result, of an ingenious deception fabricated by the shippers, and will find a proof of good faith in the manner in which the error has been voluntarily rectified  I have the honor to be &c

James Madison

